IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: September 10, 2019.

                                                               __________________________________
                                                                         TONY M. DAVIS
                                                               UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

In Re:                                        §
                                              §                Case No. 19-10926-tmd
ORLY GENGER,                                  §
                                              §                Chapter 7
         Debtor.                              §

ORDER GRANTING RETENTION OF GRAVES DOUGHERTY HEARON & MOODY,
     PC AS COUNSEL FOR THE ESTATE PURSUANT TO 11 U.S.C. §327(a)

         ON THIS DAY, the Court considered the Application For Retention of Graves

Dougherty Hearon & Moody, PC as Counsel for the Estate Pursuant to 11 U.S.C. §327(a) [Dkt.

No. 22] WKH ³$SSOLFDWLRQ´), and the Court, being of the opinion that the Application is well

taken, will hereby approve same. It is, therefore,

         ORDERED, that the employment of Graves Dougherty Hearon & Moody, P.C., as

counsel for the Trustee, be, and it is hereby, approved and,

         ORDERED, that compensation will be paid upon application to this Court only after




                                                                                        3477301.v1
notice and hearing, pursuant to 11 U.S.C. §330 and the requirements of any other applicable law.

                                             ###

Order Prepared by Proposed Counsel for Ch. 7 Trustee

Brian T. Cumings
SBN 24082882
Graves Dougherty Hearon & Moody, P.C.
401 Congress Ave., Suite 2700
Austin, Texas 78701
512.480.5626
512.536.9926 (Fax)
Email: bcumings@gdhm.com




                                                                                        3477301.v1
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 1                          Date Rcvd: Sep 10, 2019
                                      Form ID: pdfintp                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,   Austin, TX 78701-4582

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube   on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Attorney   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                             TOTAL: 9
